DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
This communication is a Final Office Action in response to the Remarks and Amendments filed on the 24th day of September, 2021. Currently claims 1, 4-6, 9-13, 16-18, and 21-24 are pending. Claims 2-3, 7-8, 14-15, and 19-20 are cancelled. No claims are allowed.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 9-18, and 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Under the 2019 PEG, when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A prong 1), and if so, it must additionally be determined whether the claim is integrated into a practical application (step 2A prong 2).  If an abstract idea is present in the claim without integration into a practical application, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (step 2B).  
In the instant case, claims 1-6, 9-18, and 21-24 are directed to a method and system. Thus, each of the claims falls within one of the four statutory categories (step 1). However, the claims also fall within the judicial exception of an abstract idea (step 2). Claims 1 and 13, while disclosing different statutory subject matter categories, are substantially similar in scope and language.

Examiner notes that claim 1 and 13 recites a method for a receiving contract and contract dispute information such as an arbitration clause, transmitting the information to arbitrators such as rules to apply to the arbitration and receiving an allocation of a reward from at least two arbitrators, and is similar to the abstract idea identified in the 2019 PEG in grouping “b” in that the claims recite certain methods of organizing human activity such as managing legal interactions. Additionally, the claimed invention is directed to defining the rule as a government policy or guidelines to be followed by the arbitrator and an “indication from a machine learning algorithm”. This is merely further embellishments of the abstract idea and does not further limit the claimed invention to render the claims patentable subject matter. The limitations, substantially comprising the body of the claim, recite standard processes found in arbitration practices and certain methods of organizing human activity such as legal interactions and contracts. Arbitration clauses have been common in various contracts in order to provide individuals that enter into a contract a mechanism to enforce the contract outside of going to court. Traditionally, arbitrations are agreed upon the initial contract and the terms of the arbitration clause govern the procedures of the arbitration. Arbitrators enter a final judgement that is binding between the parties. This procedure and method has been implemented well before the invention of computers. Furthermore, Examiner notes that step directed to anonymizing the document or contract does not take the claimed invention outside of the 
Alternatively, claim 1 and 13 recite a process directed to concepts that are performed mentally and a product of human mental work. The limitations suggest a process similar to standard practice in receiving contract and contract dispute information such as an arbitration clause, transmitting the information to arbitrators and receiving an allocation of a reward from at least two arbitrators. Traditionally, arbitrations are agreed upon the initial contract and the terms of the arbitration clause govern the procedures of the arbitration. Arbitrators enter a final judgement that is binding between the parties. The instant application is directed to standard procedures found in arbitration practices. Because the limitations above closely follow the steps of arbitration of a contract, and the steps involved human judgments, observations and evaluations that can be practically or reasonably performed in the human mind, the claim recites an abstract idea consistent with the “mental process” grouping set forth in the 2019 PEG.
The conclusion that the claim recites an abstract idea within the groupings of the 2019 PEG remains grounded in the broadest reasonable interpretation consistent with the description of the invention in the specification. For example, [App. Spec page 2], an improved “method and systems to facilitate gamified arbitration of smart contracts”. Accordingly, the Examiner submits claim 1 and 13 recite an abstract idea based on the language identified in claim 1 and 13, and the 
If the claims are directed toward the judicial exception of an abstract idea, it must then be determined under Step 2A Prong 2 whether the judicial exception is integrated into a practical application.  Examiner notes that considerations under Step 2A Prong 2 comprise most the consideration previously evaluated in the context of Step 2B. The Examiner submits that the considerations discussed previously determined that the claim does not recite “significantly more” at Step 2B would be evaluated the same under Step 2A Prong 1 and result in the determination that the claim does not integrate the abstract idea into a practical application.
The instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words “apply it” (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The instant application is directed to a method instructing the reader to implement the identified method of organizing human activity of legal interactions and agreements on generically claimed computer structure. For instance, the additional elements or combination of elements other than the abstract idea itself include the elements such as a “computer” recited at a high level of generality. These elements do not themselves amount to an improvement to the computer, to a technology or another technical field. This is consistent with Applicant’s disclosure which states that the computing device can amount to any server computer while listing off various generic and commonly known computer structures such as a desktop, laptop, tablet, game console, etc. (App. Spec. Page 6 and 23-25). 
Accordingly, the claimed “method” and “system” read in light of the specification employs any wide range of possible devices comprising a number of components that are “well-
Similarly, reciting the abstract idea as software functions used to program a generic computer is not significant or meaningful: generic computers are programmed with software to perform various functions every day. A programmed generic computer is not a particular machine and by itself does not amount to an inventive concept because, as discussed in MPEP 2106.05(a), adding the words “apply it” (or an equivalent) with the judicial exception, or more instructions to implement an abstract idea on a computer, as discussed in Alice, 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)), is not enough to integrate the exception into a practical application. Further, it is not relevant that a human may perform a task differently from a computer. It is necessarily true that a human might apply an abstract idea in a different manner from a computer. What matters is the application, “stating an abstract idea while adding the words ‘apply it with a computer’” will not render an abstract idea non-abstract. Tranxition v. Lenovo, Nos. 2015-1907, -1941, -1958 (Fed. Cir. Nov. 16, 2016), slip op. at 7-8.
Here, the instructions entirely comprise the abstract idea, leaving little if any aspects of the claim for further consideration under Step 2A Prong 2. In short, the role of the generic computing elements recited in claims 1 and 13, is the same as the role of the computer in the claims considered by the Supreme Court in Alice, and the claim as whole amounts merely to an 
While many considerations in Step 2A need not be reevaluated in Step 2B because the outcome will be the same. Here, on the basis of the additional elements other than the abstract idea, considered individually and in combination as discussed above, the Examiner respectfully submits that the claims 1 and 13 do not contain any additional elements that individually or as an ordered combination amount to an inventive concept and the claims are ineligible.
With respect to the dependent claims do not recite anything that is found to render the abstract idea as being transformed into a patent eligible invention. The dependent claims are merely reciting further embellishments of the abstract idea and do not claim anything that amounts to significantly more than the abstract idea itself.
Claims 4, 6, 10, 16, 18 and 22 are directed to descriptions of the data being processed by the method and system and do not amount to significantly more.
Claims 9, 11-12, 21 and 23-24 are directed to further embellishments of the abstract idea in that they are directed to aspects of the arbitration process which is the central theme of the abstract idea identified above, as well as being directed to data processing and transmission which the courts have recognized as insignificant extra-solution activities (see at least M.P.E.P. 2106.05(g))). Data transmission is one of the most basic and fundamental uses there are for a generic computing device is not sufficient to amount to significantly more. The examiner takes the position that simply appending the judicial exception with such a well understood step of data transmission is not going to amount to significantly more than the abstract idea. 

Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. See 84 Fed. Reg. 4 (pages 51-57).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6, 9, 12-18, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over in view of U.S. Patent Application Publication No. 20090083192 to Bokor et al. (hereinafter Bokor) in view of U.S. Patent Application Publication No. 20180268506 to Wodetzki et al. (hereinafter Wodetzki) in view of U.S. Patent Application Publication No. 20090170604 to Mueller et al. (hereinafter Mueller) in view of U.S. Patent Application Publication No. 20020147604 to Slate II et al. (hereinafter Slate II) in view of U.S. Patent Application Publication No. 20190180395 to Moretti et al. (hereinafter Moretti).
**The Bokor reference discusses a method and system for contract formation and dispute resolution. The Wodetzki reference discusses a method and system for managing smart contracts over the lifetime of the contract. The Mueller reference an alternative dispute resolution system dealing with contracts that incorporates arbitration systems. The Slate II reference discusses an electronic system and method for dispute management. The Moretti reference discusses a method and system for facilitating a settlement between at least two parties through an online platform.
Referring to Claim 1 and 13, (substantially similar in scope and language), the combination of Bokor and Wodetzki teaches a method to facilitate gamified arbitration of disputed smart contracts (see at least Bokor: ¶ 20-21 and 44; see also Wodetzki: Fig. 21, ¶ 3, and 153-154, the method comprising: 
communication device and processing device (see at least Bokor: ¶ 15-17 and Fig. 1)
a system being configured for: receiving, using a communication device, a smart contract data associated with a disputed smart contract from a distributed ledger, wherein the smart contract data comprises at least one of an arbitration clause and information about a plurality of participants of the disputed smart contract and an associated security deposit data and the associated security deposit data comprises information about a plurality of security deposits received from the plurality of participants to create a security deposit fund, 
Specifically, Bokor discloses users accessing the system over a network using a communication device (see at least Bokor: Fig. 1, ¶ 18, 26-27 and 37). Bokor further discloses the system receiving contract information such as information about a plurality of participants of 
Examiner notes that Bokor discloses presenting contract terms and their respective obligations in order to facilitate the determination as to what extent each contract term was either met or not met (see at least Bokor: ¶ 20-21 and 44).
Examiner notes that Bokor specifically teaches a system that provides a mechanism for dispute resolution for contracts between two parties as well as handling disputes dealing with a digital contract.
Specifically, Bokor discloses the contract dispute resolution system allocating the contract fund amongst the participants and the arbitrators based on the determinations related to the contract dispute (see at least Bokor: ¶ 44-46). Bokor receives a bond in the form of a contract fund that will be the rewarded after the decision of the arbitrator minus the fee for the arbitrators in the dispute (see at least Bokor: Abstract, ¶ 3-5, 21, 44-46).
Bokor further discloses that the system includes bond information from the various parties involved in the disputes handles by the system wherein the bond is used for payment of the arbitrators and for fulfillment of the arbitration determinations (see at least Bokor: ¶ 41-47).
Bokor does not state that:
the contract specifically contains an arbitration clause (further addressed below); or
the contract dispute system is for smart contracts (further addressed below).
transmitting, using the communication device, an arbitration request to a plurality of arbitrator devices to arbitrate the disputed smart contract, 
receiving, using the communication device, an acceptance of the arbitration request from at least two arbitrator devices in the plurality of arbitrator devices,
receiving, using the communication device, an arbitration stake from the at least two arbitrator accounts associated with the at least two arbitrator devices, wherein the arbitration stake is added to the security deposit fund
anonymizing, using a processing device, the smart contract data to generate an anonymized smart contract data by removing identification details from the smart contract data
transmitting, using the communication device, the anonymized smart contract data to the at least two arbitrator devices; and
receiving, using the communication device, an arbitration result from the at least two arbitrator devices 
Specifically, Bokor discloses that the contract management system transmits communications to various users such as arbitrators upon the determination and flagging of a contract that is in dispute (see at least Bokor: ¶ 25 and 39-47). Bokor further discloses transmitting a request to a plurality of arbitrator devices to arbitrate the disputed contract (see at least Bokor: Figs. 1 and 4, ¶ 39-44). 
Examiner notes that Bokor discloses receiving an acceptance of the arbitration request when the arbitrator user responds affirmatively to arbitrate the conflict (see at least Bokor: ¶ 39).
Examiner notes that Bokor discloses presenting contract terms and their respective obligations in order to facilitate the determination as to what extent each contract term was either met or not met (see at least Bokor: ¶ 20-21 and 44).
Bokor further discloses receiving, using the communication device, an arbitration stake from the at least two arbitrator accounts associated with the at least two arbitrator devices, wherein the arbitration stake is added to the security deposit fund (see at least Bokor: ¶ 41-47). Bokor specifically discusses how the arbitrators fee can be adjusted based on their lower appeal percentage meaning that each arbitrator can have an extra fee on top of the normal fee paid to them based on their lower appeal percentage associated to the account. This amounts to attaching a arbitration stake which amounts to a flat fee (see specification page 20). Examiner notes that the specification defines the “arbitrators stake” as a fee for the arbitrator to arbitrate the dispute 
Bokor further discloses receiving an arbitration result from the arbitrator devices (see at least Bokor: ¶ 44-47).
Bokor does not state that:
the system receives acceptance from at least two arbitrators to arbitrate the dispute and for the result to be submitted from at least two arbitrators (further addressed below).
anonymizing, using a processing device, the smart contract data to generate an anonymized smart contract data by removing identification details from the smart contract data (further addressed below)
an anonymized smart contract
allocating, using the processing device, a smart contract fund associated with the disputed smart contract amongst the plurality of participants based on the arbitration result, wherein the smart contract fund comprises a value of the disputed smart contract, and
allocating, using the processing device, the security deposit fund amongst at least two arbitrator accounts in a plurality of arbitrator accounts corresponding to the at least two arbitrator devices based on the arbitration result
Specifically, Bokor discloses the contract dispute resolution system allocating the contract fund amongst the participants and the arbitrators based on the determinations related to the contract dispute (see at least Bokor: ¶ 44-46). Bokor receives a bond in the form of a contract fund that will be the rewarded after the decision of the arbitrator minus the fee for the arbitrators in the dispute (see at least Bokor: Abstract, ¶ 3-5, 21, 44-46).
transmitting, using the communication device, at least one rule to the at least two arbitrator devices for arbitration of the disputed smart contract; 
Examiner notes that Bokor specifically discusses the system requiring the arbitrators to view rules and instructions set by the users regarding the arbitration and educating the arbitrators on the arbitration procedure (see at least Bokor: ¶ 41).
wherein the at least one rule comprises: a government policy retrieved from a government database; and a set of guidelines that at least two arbitrators associated with the at least two arbitrator accounts need to follow while performing arbitration of the disputed smart contract by: a participant in the plurality of participants being allocated zero percent of the smart contract fund as a penalization in response to the participant being determined, by the at least two arbitrators, via an indication from a machine learning algorithm, to have violated a law of a country that the participant is a resident of; and the plurality of participants being allocated zero percent of the smart contract fund in response to the disputed smart contract being determined, by the at least two arbitrators, via the indication from the machine learning algorithm, relating to an illegal activity.
Examiner notes that Bokor specifically discusses the system requiring the arbitrators to view rules and instructions set by the users regarding the arbitration and educating the arbitrators on the arbitration procedure which discloses a set of guidelines that at least two arbitrators associated with the at least two arbitrator accounts need to follow while performing arbitration of the disputed smart contract (see at least Bokor: ¶ 41). 
Examiner notes that Bokor does not explicitly teach one rule comprises: a government policy retrieved from a government database; and a set of guidelines that at least two arbitrators associated with the at least two arbitrator accounts need to follow while performing arbitration of  by: a participant in the plurality of participants being allocated zero percent of the smart contract fund as a penalization in response to the participant being determined, by the at least two arbitrators, via an indication from a machine learning algorithm, to have violated a law of a country that the participant is a resident of; and the plurality of participants being allocated zero percent of the smart contract fund in response to the disputed smart contract being determined, by the at least two arbitrators, via the indication from the machine learning algorithm, relating to an illegal activity.
Bokor does not explicitly state:
the system receives acceptance from at least two arbitrators to arbitrate the dispute and for the result to be submitted from at least two arbitrators (further addressed below);
that the contract specifically contains an arbitration clause (further addressed below); and
that the contract dispute system is for smart contracts (further addressed below).
anonymizing, using a processing device, the smart contract data to generate an anonymized smart contract data by removing identification details from the smart contract data (further addressed below)
an anonymized smart contract
one rule comprises: a government policy retrieved from a government database; and a set of guidelines that at least two arbitrators associated with the at least two arbitrator accounts need to follow while performing arbitration of the disputed smart contract by: a participant in the plurality of participants being allocated zero percent of the smart contract fund as a penalization in response to the participant being determined, by the at least two arbitrators, via an indication from a machine learning algorithm, to have violated a law of a country that the participant is a resident of; and the plurality of participants being allocated zero percent of the smart contract fund in response to the disputed smart contract being determined, by the at least two arbitrators, via the indication from the machine learning algorithm, relating to an illegal activity
However, Wodetzki, which like Bokor teaches a system for managing contracts over the lifetime of the contract, teaches it is known to use smart contracts to create, represent, track and manage the contract from creation to completion (see at least Wodetzki: Fig. 21, ¶ 153-154). Wodetzki is a system and method for managing information related to a contract using smart contract processes in order to facilitate the monitoring, analyzing and providing visibility into contractual risks, rights and processes (see at least Wodetzki: ¶ 3). Wodetzki further teaches the “Smart Contract” systems that enable a contract platform offering universal, normalized, point in time, machine process-able contract data (see at least Wodetzki: ¶ 154).
Wodetzki further teaches that the contract clauses that are managed through the entire life and that the system learns how to automatically anonymize a contract before presenting that contract to a human expert (see at least Wodetzki: ¶ 23, 119, 125-127 and 129-130). Examiner notes that Wodetzki teaches that the system process contract information and identify specific personal identification information of the parties and automatically anonymizing the information. 
Wodetzki further discloses the “Smart Contract” system incorporating defined terms within the contract that define and manage the relationship between the parties including dispute resolution processes such as mediation and arbitration (arbitration clause) (see at least Wodetzki: Table 4 and ¶ 90). 
Examiner notes that Wodetzki, combined with Bokor teaches a system and method for forming and managing a contract through the life of the contract, anonymizing the contract prior 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of managing smart contracts over the lifetime of the contract (as disclosed by Wodetzki) to the known method and system for managing a contract over the lifetime of a contract including methods to handle dispute resolution between parties (as disclosed by Bokor) to facilitate the monitoring, analyzing and providing visibility into contractual risks, rights and processes. One of ordinary skill in the art would have been motivated to apply the known technique of managing smart contracts over the lifetime of the contract because it would facilitate the monitoring, analyzing and providing visibility into contractual risks, rights and processes (see Wodetzki: ¶ 3). 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of managing smart contracts over the lifetime of the contract (as disclosed by Wodetzki) to the known method and system for managing a contract over the lifetime of a contract including methods to handle dispute resolution between parties (as disclosed by Bokor) to facilitate the monitoring, analyzing and providing visibility into contractual risks, rights and processes, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of See also MPEP § 2143(I)(D).
Examiner notes that Bokor specifically discusses the system requiring the arbitrators to view rules and instructions set by the users regarding the arbitration and educating the arbitrators on the arbitration procedure (see at least Bokor: ¶ 41). Bokor further discloses a system where multiple arbitrators can access the system and be invited to arbitrate the dispute (see at least Bokor: ¶ 39-47). Bokor discloses the capabilities of sending and receiving decisions from a plurality of arbitrators. Furthermore, Bokor discusses that the disputes can be referred to a panel of arbitrators that would be more than one arbitrator (see at least Bokor: ¶ 41).
The combination of Bokor and Wodetzki fails to explicitly state:
the system receives acceptance from at least two arbitrators to arbitrate the dispute and for the result to be submitted from at least two arbitrators (further addressed below)
one rule comprises: a government policy retrieved from a government database; and a set of guidelines that at least two arbitrators associated with the at least two arbitrator accounts need to follow while performing arbitration of the disputed smart contract by: a participant in the plurality of participants being allocated zero percent of the smart contract fund as a penalization in response to the participant being determined, by the at least two arbitrators, via an indication from a machine learning algorithm, to have violated a law of a country that the participant is a resident of; and the plurality of participants being allocated zero percent of the smart contract fund in response to the disputed smart contract being determined, by the at least two arbitrators, via the indication from the machine learning algorithm, relating to an illegal activity
However, Mueller teaches that it is common in the industry and in arbitration practice for users to specify three specific arbitrators when choosing arbitration (see at least Mueller: ¶ 31 and 45). Examiner notes that it is common in arbitration to have a panel of three arbitrators. Mueller teaches that it is common when drafting an arbitration clause to define the agreed upon terms of the arbitration such as the number of arbitrators. 
Examiner notes that one benefit of putting an arbitration clause in a contract is allowing the dispute to be handled outside of a court. Arbitration clauses must contain specifics as to the procedural requirements such as the number of arbitrators. Typically in arbitration, each party gets to choose one arbitrator and then a neutral arbitrator is agreed upon by the parties. Examiner notes that one of ordinary skill in the art would have incorporated the common practice of having three (at least two) arbitrators arbitrate the dispute.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of selecting at least two arbitrators and receiving arbitration decisions at least two arbitrators (as disclosed by Mueller) into the method and system for gamified arbitration of disputed smart contracts using dispute resolution processes within the system (as disclosed by the combination of Bokor and Wodetzki). One of ordinary skill in the art would have been motivated to incorporate the feature of selecting at least two arbitrators and receiving arbitration decisions at least two arbitrators because it would create a panel of arbitrators made up of at least one selected arbitrator and an additional neutral (see Mueller: ¶ 45).
See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of selecting at least two arbitrators and receiving arbitration decisions at least two arbitrators into the method and system for gamified arbitration of disputed smart contracts using dispute resolution processes within the system to streamline the dispute resolution process and decrease the costs when compared to resolving the dispute in court). See also MPEP § 2143(I)(A).
The combination of Boko, Wodetzki, and Mueller fails to explicitly state:
one rule comprises: a government policy retrieved from a government database; and a set of guidelines that at least two arbitrators associated with the at least two arbitrator accounts need to follow while performing arbitration of the disputed smart contract by: a participant in the plurality of participants being allocated zero percent of the smart contract fund as a penalization in response to the participant being determined, by the at least two arbitrators, via an indication from a machine learning algorithm, to have violated a law of a country that the participant is a resident of; and the plurality of participants being allocated zero percent of the smart contract fund in response to the disputed smart contract being determined, by the at least two arbitrators, via the indication from the machine learning algorithm, relating to an illegal activity
Slate II, which like the combined references, teaches a method and system which incorporates a plurality of rules, standards, procedures, policies, etc., that are specific to the parties, the situation, and the specific country the contract is governed by which teaches one rule comprises: a government policy retrieved from a government database (see at least Slate II: ¶ 78, 92, 94, 160, 165, 181, and 184). Examiner notes that Slate II teaches the dispute resolution system incorporating specific rules of both arbitration and arbitration procedures, as well as rules specific to the country that the contract was drafted in in order to determine the result in the dispute (see at least Slate II: 161-165, 181, and 203).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of dispute resolution system incorporating specific rules of both arbitration and arbitration procedures (as disclosed by Slate II) into the method and system for gamified arbitration of disputed smart contracts using dispute resolution processes within the system (as disclosed by the combination of Boko, Wodetzki, and Mueller). One of ordinary skill in the art would have been motivated to incorporate the feature of dispute resolution system incorporating specific rules of both arbitration and arbitration procedures because it would to provide a dispute management application that provides users with advanced features for dispute management (see Slate II: ¶ 6).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of dispute resolution system incorporating specific rules of both See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of dispute resolution system incorporating specific rules of both arbitration and arbitration procedures into the method and system for gamified arbitration of disputed smart contracts using dispute resolution processes within the system). See also MPEP § 2143(I)(A).
Moretti teaches a participant in the plurality of participants being allocated zero percent of the smart contract fund as a penalization in response to the participant being determined, by the at least two arbitrators, via an indication from a machine learning algorithm, to have violated a law of a country that the participant is a resident of; and the plurality of participants being allocated zero percent of the smart contract fund in response to the disputed smart contract being determined, by the at least two arbitrators, via the indication from the machine learning algorithm, relating to an illegal activity (see at least Moretti: Fig. 2, and ¶ 6, 12, 13, 26, 28-29, and 34).
Examiner notes that Bokor discloses presenting contract terms and their respective obligations in order to facilitate the determination as to what extent each contract term was either 
Specifically Moretti, which like the other applied references, teaches a method and system for facilitating a dispute resolution using machine learning techniques to determine decisions of settlement and presenting the settlements to the users (see at least Moretti: ¶ 26-29). Combining the Moretti reference which implements the machine learning aspects in rendering a decision a dispute with the method and system for facility an arbitration between a pluralities of parties teaches the claimed limitations. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of method and system for facilitating a dispute resolution using machine learning techniques to determine decisions of settlement and presenting the settlements to the users (as disclosed by Moretti) into the method and system for gamified arbitration of disputed smart contracts using dispute resolution processes within the system (as disclosed by the combination of Boko, Wodetzki, Mueller, and Slate II). One of ordinary skill in the art would have been motivated to incorporate the feature of method and system for facilitating a dispute resolution using machine learning techniques to determine decisions of settlement and presenting the settlements to the users because it would facilitate settlement negotiations between disputants (see Moretti: ¶ 12).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of method and system for facilitating a dispute resolution using machine learning techniques to determine decisions of settlement and presenting the settlements to the users (as disclosed by Moretti) into the method and system for gamified arbitration of disputed smart contracts using dispute resolution processes within the system (as disclosed by See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of method and system for facilitating a dispute resolution using machine learning techniques to determine decisions of settlement and presenting the settlements to the users into the method and system for gamified arbitration of disputed smart contracts using dispute resolution processes within the system). See also MPEP § 2143(I)(A).

Referring to Claims 4 and 16 (substantially similar in scope and language), the combination of Boko, Wodetzki, Mueller, Slate II, and Moretti teaches the method of claim 1 and the system of claim 13, including wherein the smart contract data includes at least one of a contract data and a dispute data, wherein the contract data comprises one or more terms of the disputed smart contract, identification data related to the one or more participants, wherein the dispute data comprises one or more unenforced terms of the disputed smart contract by one or more participants of the plurality of participants.
Specifically, Bokor discloses users accessing the system over a network using a communication device (see at least Bokor: Fig. 1, ¶ 18, 26-27 and 37). Bokor further discloses the system receiving contract information such as information about a plurality of participants of the disputed contract and an associated deposit data (bond information) (see at least Bokor).
Examiner notes that Bokor discloses presenting contract terms and their respective obligations in order to facilitate the determination as to what extent each contract term was either met or not met (see at least Bokor: ¶ 20-21 and 44).

Referring to Claims 5 and 17 (substantially similar in scope and language), the combination of Boko, Wodetzki, Mueller, Slate II, and Moretti teaches the method of claim 1 and the system of claim 13, including wherein each participant in the plurality of participants contributes a predetermined amount to the security deposit fund at the time of institution of the disputed smart contract.


Referring to Claims 6 and 18 (substantially similar in scope and language), the combination of Boko, Wodetzki, Mueller, Slate II, and Moretti teaches the method of claim 1 and the system of claim 13 including while discussing that the system wherein the smart contract data includes a predetermined number of the arbitrators required to arbitrate the disputed smart contract, wherein acceptance is received from the at least two arbitrator devices based on the predetermined number of the arbitrators.
Examiner notes that Bokor specifically discusses the system requiring the arbitrators to view rules and instructions set by the users regarding the arbitration and educating the arbitrators on the arbitration procedure (see at least Bokor: ¶ 41). Bokor further discloses a system where multiple arbitrators can access the system and be invited to arbitrate the dispute (see at least Bokor: ¶ 39-47). Bokor discloses the capabilities of sending and receiving decisions from a plurality of arbitrators. 
Mueller teaches that it is common in the industry and in arbitration practice for users to specify three specific arbitrators when choosing arbitration (see at least Mueller: ¶ 31 and 45). Examiner notes that it is common in arbitration to have a panel of three arbitrators. Mueller teaches that it is common when drafting an arbitration clause to define the agreed upon terms of the arbitration such as the number of arbitrators. 
Examiner notes that one benefit of putting an arbitration clause in a contract is allowing the dispute to be handled outside of a court. Arbitration clauses must contain specifics as to the procedural requirements such as the number of arbitrators. Typically in arbitration, each party 

Referring to Claims 9 and 21 (substantially similar in scope and language), the combination of Boko, Wodetzki, Mueller, Slate II, and Moretti teaches the method of claim 1 and the system of claim 13, including further comprising: analyzing, using the processing device, the arbitration result; assigning, using the communication device, a rating to each of the at least two arbitrators corresponding to the at least two arbitrator devices based on the analyzing of the arbitration result; and transmitting, using the communication device, the assigned rating to each of the at least two arbitrator devices.
Mueller teaches it is known for the dispute resolution system to analyze the decisions made by the users and determine a rating for each of the arbitrators based on the analysis (see at least Mueller: ¶ 41, 58, 158-182 and 203-215). Mueller teaches it is known to assign scores and rankings to mediators/arbitrators/panels in order to create pools of individuals based on qualifications, previous disputes and related scores and applying the pools of people to specific cases with associated scores (see at least Mueller: ¶ 746-747 and 760-764).

Referring to Claims 12 and 24 (substantially similar in scope and language), the combination of Boko, Wodetzki, Mueller, Slate II, and Moretti teaches the method of claim 1 and the system of claim 13 including transmitting further comprising: inspecting, using the processing device, the smart contract data; and determining, using the processing device, the plurality of arbitrators from predetermined tiers of arbitrators based on the inspecting. 

Mueller teaches it is known for the dispute resolution system to analyze the decisions made by the users and determine a rating for each of the arbitrators based on the analysis (see at least Mueller: ¶ 41, 58, 158-182 and 203-215). Mueller teaches it is known to assign scores and rankings to mediators/arbitrators/panels in order to create pools of individuals based on qualifications, previous disputes and related scores and applying the pools of people to specific cases with associated scores (see at least Mueller: ¶ 746-747 and 760-764).

Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20090083192 to Bokor et al. (hereinafter Bokor) in view of U.S. Patent Application Publication No. 20180268506 to Wodetzki et al. (hereinafter Wodetzki) in view of U.S. Patent Application Publication No. 20090170604 to Mueller et al. (hereinafter Mueller) in view of U.S. Patent Application Publication No. 20020147604 to Slate II et al. (hereinafter Slate II) in view of U.S. Patent Application Publication No. 20190180395 to Moretti et al. (hereinafter Moretti) in view of NPL Group Judgments: Statistical Means, Deliberation, and Information Markets to Sunstein (dated 2005).
**The Bokor reference discusses a method and system for contract formation and dispute resolution. The Wodetzki reference discusses a method and system for managing smart contracts over the lifetime of the contract. The Mueller reference an alternative dispute resolution system dealing with contracts that incorporates arbitration systems. The Slate II reference discusses an electronic system and method for dispute management. The Moretti reference discusses a 
Referring to Claims 10 and 22 (substantially similar in scope and language), the combination of Boko, Wodetzki, Mueller, Slate II, and Moretti teaches the method of claim 1 and the system of claim 13, including wherein the arbitration result comprises a percentage share of the security deposit corresponding to the plurality of participants, wherein the allocating comprises distributing the security deposit fund amongst the plurality of participants (based on an average of the percentage share of the security deposit as assigned by the at least two arbitrators (addressed below)).
Specifically, Bokor discloses the contract dispute resolution system allocating the contract fund amongst the participants and the arbitrators based on the determinations related to the contract dispute (see at least Bokor: ¶ 44-46). Bokor receives a bond in the form of a contract fund that will be the rewarded after the decision of the arbitrator minus the fee for the arbitrators in the dispute where the amount is a selected percentage share of the bond (security deposit) (see at least Bokor: Abstract, ¶ 3-5, 21, and 44-46).
The combination does not state that the allocating is based on an average.
However, Sunstein teaches that it is known in the realm of group judgment to receive an individual assessments from various members where the assessments are combined and the mean or median response in generated and presented (see at least Sunstein: Page 14, 33 and 58 (citations are to the page numbers of the PDF). Examiner notes that Sunstein teaches it is well known in the industry to take the average of the submitted assessment of a group of individual reviewing members. The combination teaches that the system receives submitted rewards in the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of averaging the submitted decision from a group judgement panel (as disclosed by Sunstein) into the method and system for facilitating gamified arbitrations of disputed smart contracts that receives rewards in the form of percentages (as disclosed by the combination of Boko, Wodetzki, Mueller, Slate II, and Moretti). One of ordinary skill in the art would have been motivated to incorporate the feature of averaging the submitted decision from a group judgement panel because it would ensure more sensible judgments (see Sunstein: Page 8).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of averaging the submitted decision from a group judgement panel (as disclosed by Sunstein) into the method and system for facilitating gamified arbitrations of disputed smart contracts that receives rewards in the form of percentages (as disclosed by the combination of Boko, Wodetzki, Mueller, Slate II, and Moretti), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of averaging the submitted decision from a group judgement panel into the method and system for See also MPEP § 2143(I)(A).


Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20090083192 to Bokor et al. (hereinafter Bokor) in view of U.S. Patent Application Publication No. 20180268506 to Wodetzki et al. (hereinafter Wodetzki) in view of U.S. Patent Application Publication No. 20090170604 to Mueller et al. (hereinafter Mueller) in view of U.S. Patent Application Publication No. 20020147604 to Slate II et al. (hereinafter Slate II) in view of U.S. Patent Application Publication No. 20190180395 to Moretti et al. (hereinafter Moretti) in view of NPL Are Arbitrators Above the Law? The “Manifest Disregard of the Law” Standard to LeRoy (dated 2011).
**The Bokor reference discusses a method and system for contract formation and dispute resolution. The Wodetzki reference discusses a method and system for managing smart contracts over the lifetime of the contract. The Mueller reference an alternative dispute resolution system dealing with contracts that incorporates arbitration systems. The Slate II reference discusses an electronic system and method for dispute management. The Moretti reference discusses a method and system for facilitating a settlement between at least two parties through an online platform. The LeRoy reference discusses methods, history and procedural aspects that have been well-established in the arbitration field.
Referring to Claims 11 and 23 (substantially similar in scope and language), the combination of Boko, Wodetzki, Mueller, Slate II, and Moretti teaches the method of claim 1 and the system of claim 13;
Specifically, Bokor discloses the system monitoring and inspecting the decisions of arbitrators to determine fairness rating/percentage appealed compared to other arbitrators (see at least Bokor: ¶ 39-42). Examiner notes that Bokor specifically discusses the system requiring the 
Mueller teaches it is known to impose penalties to parties of the arbitration/mediation/dispute resolution system (see at least Mueller: ¶ 35, 136-140, 540 and 822). Examiner notes that Mueller compares actions to stored rules and procedures and assesses penalties to users that break set procedures. 
The combination of Boko, Wodetzki, Mueller, Slate II, and Moretti does not state
evaluating, using the processing device, the arbitration result to determine collusion between the at least two arbitrator accounts; and
imposing, using the processing device, a penalty on the at least two arbitrator accounts based on the evaluating.
LeRoy, which discusses various procedures and mechanisms found in arbitration, teaches it is known for arbitration results to be monitored and audited to determine whether or not the arbitrators had misbehaved and broke either procedural or ethical rules when determining the result of the arbitration (see at least LeRoy: Page 154-155). 
Examiner notes that the combination of Bokor, Wodetzki and Mueller teaches a system that imposes a penalty to users that break specific set procedures, and LeRoy teaches that determining and monitoring arbitration results for collusive or other types of misbehaviors is common in the arbitration realm.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of determining whether or not arbitrators have produced arbitration results through collusion (as disclosed by LeRoy) to the known method and system for facilitating gamified arbitration of disputed smart contracts where the system monitors the 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of determining whether or not arbitrators have produced arbitration results through collusion (as disclosed by LeRoy) to the known method and system for facilitating gamified arbitration of disputed smart contracts where the system monitors the arbitrators actions for fairness in their decision making and how many time the arbitrator has been appealed (as disclosed by the combination of Boko, Wodetzki, Mueller, Slate II, and Moretti) to provide a standard, natural fit with express elements for reviewing awards provided in arbitrations, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of determining whether or not arbitrators have produced arbitration results through collusion to the known method and system for facilitating gamified arbitration of disputed smart contracts where the system monitors the See also MPEP § 2143(I)(D).

Response to Arguments
101 Rejections
Applicant's arguments filed on the 24th day of September, 2021, in regards to the rejection of claims 1-6, 8-18, and 20-24 under 35 U.S.C. 101 have been fully considered but they are not persuasive.
Applicant argues that the claimed invention is directed to an improvement and adds significantly more. The arguments are directed to the general statement regarding the amended claim language. Examiner notes that the amendments do not take the claimed invention outside of the defined grouping of abstract idea. 
Examiner notes that claim 1 and 13 recites a method for a receiving contract and contract dispute information such as an arbitration clause, transmitting the information to arbitrators such as rules to apply to the arbitration and receiving an allocation of a reward from at least two arbitrators, and is similar to the abstract idea identified in the 2019 PEG in grouping “b” in that the claims recite certain methods of organizing human activity such as managing legal interactions. Additionally, the claimed invention is directed to defining the rule as a government policy or guidelines to be followed by the arbitrator and an “indication from a machine learning algorithm”. This is merely further embellishments of the abstract idea and does not further limit the claimed invention to render the claims patentable subject matter. The limitations, 
Alternatively, claim 1 and 13 recite a process directed to concepts that are performed mentally and a product of human mental work. The limitations suggest a process similar to standard practice in receiving contract and contract dispute information such as an arbitration clause, transmitting the information to arbitrators and receiving an allocation of a reward from at least two arbitrators. Traditionally, arbitrations are agreed upon the initial contract and the terms of the arbitration clause govern the procedures of the arbitration. Arbitrators enter a final judgement that is binding between the parties. The instant application is directed to standard procedures found in arbitration practices. Because the limitations above closely follow the steps 
The conclusion that the claim recites an abstract idea within the groupings of the 2019 PEG remains grounded in the broadest reasonable interpretation consistent with the description of the invention in the specification. For example, [App. Spec page 2], an improved “method and systems to facilitate gamified arbitration of smart contracts”. Accordingly, the Examiner submits claim 1 and 13 recite an abstract idea based on the language identified in claim 1 and 13, and the abstract ideas previously identified based on that language that remains consistent with the groupings of Step 2A Prong 1 of the 2019 PEG.
If the claims are directed toward the judicial exception of an abstract idea, it must then be determined under Step 2A Prong 2 whether the judicial exception is integrated into a practical application.  Examiner notes that considerations under Step 2A Prong 2 comprise most the consideration previously evaluated in the context of Step 2B. The Examiner submits that the considerations discussed previously determined that the claim does not recite “significantly more” at Step 2B would be evaluated the same under Step 2A Prong 1 and result in the determination that the claim does not integrate the abstract idea into a practical application.
The instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words “apply it” (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The instant application is directed to a method instructing the reader to implement the identified method of organizing human activity of legal interactions and agreements on generically claimed computer structure. For instance, the additional elements or combination of elements other than the 
Here, the instructions entirely comprise the abstract idea, leaving little if any aspects of the claim for further consideration under Step 2A Prong 2. In short, the role of the generic computing elements recited in claims 1 and 13, is the same as the role of the computer in the claims considered by the Supreme Court in Alice, and the claim as whole amounts merely to an instruction to apply the abstract idea on the generic computing system/platform. Therefore, the claims have failed to integrate a practical application (see at least 84 Fed. Reg. (4) at 55). Under the 2019 PEG, this supports the conclusion that the claim is directed to an abstract idea, and the analysis proceeds to Step 2B.
While many considerations in Step 2A need not be reevaluated in Step 2B because the outcome will be the same. Here, on the basis of the additional elements other than the abstract idea, considered individually and in combination as discussed above, the Examiner respectfully submits that the claims 1 and 13 do not contain any additional elements that individually or as an ordered combination amount to an inventive concept and the claims are ineligible.
The Applicants’ arguments with respect to all rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s Action in the prior Office Action (37 CFR 1.111). The Examiner asserts that the applicant only argues that the dependent claims 
The claims stand rejected under §101.

103 Rejections
 Applicant's arguments filed on the 12th day of December, 2020, in regards to the rejection of claims 1-6, 8-18, 20-24 under 35 U.S.C. 103 have been fully considered but found to be unpersuasive. Examiner notes that Applicant has rolled language up from claims 2 and 3, and 14 and 15, into the independent claims. Specifically, Bokor discloses the contract dispute resolution system allocating the contract fund amongst the participants and the arbitrators based on the determinations related to the contract dispute (see at least Bokor: ¶ 44-46). Bokor receives a bond in the form of a contract fund that will be the rewarded after the decision of the arbitrator minus the fee for the arbitrators in the dispute (see at least Bokor: Abstract, ¶ 3-5, 21, 44-46).
Bokor further discloses that the system includes bond information from the various parties involved in the disputes handles by the system wherein the bond is used for payment of the arbitrators and for fulfillment of the arbitration determinations (see at least Bokor: ¶ 41-47).
Bokor further discloses receiving, using the communication device, an arbitration stake from the at least two arbitrator accounts associated with the at least two arbitrator devices, wherein the arbitration stake is added to the security deposit fund (see at least Bokor: ¶ 41-47). Bokor specifically discusses how the arbitrators fee can be adjusted based on their lower appeal percentage meaning that each arbitrator can have an extra fee on top of the normal fee paid to them based on their lower appeal percentage associated to the account. This amounts to attaching a arbitration stake which amounts to a flat fee (see specification page 20). Examiner notes that the specification defines the “arbitrators stake” as a fee for the arbitrator to arbitrate the dispute (see Spec. Page 20). Furthermore, Bokor discloses the system receiving a fee from the arbitrators and for that fee to be added into the security fund (bond) (see at least Bokor: ¶ 40-42 and 44-47).
Bokor further discloses receiving an arbitration result from the arbitrator devices (see at least Bokor: ¶ 44-47).
Examiner notes that a prima facie case of obviousness was presented in the rejection and the claims stand rejected. 
The Applicants’ arguments with respect to all rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s Action in the prior Office Action (37 CFR 1.111). The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over the previously used prior art combination. Therefore the rejections are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882.  The examiner can normally be reached on M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Young/Examiner, Art Unit 3689